

113 S267 RS: Pirate Fishing Elimination Act
U.S. Senate
2013-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 291113th CONGRESS2d SessionS. 267[Report No. 113–132]IN THE SENATE OF THE UNITED STATESFebruary 11, 2013Mr. Rockefeller (for himself, Mr. Begich, Ms. Murkowski, Mr. Schatz, Ms. Cantwell, Mr. Whitehouse, Mr. Wyden, Ms. Hirono, Mr. Merkley, Mr. Nelson, Mr. Blumenthal, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJanuary 8, 2014Reported by Mr. Rockefeller, without amendmentA BILLTo prevent, deter, and eliminate illegal, unreported, and unregulated fishing through port State measures.1.Short title; table of
			 contents(a)Short
			 TitleThis Act may be cited as the Pirate
			 Fishing Elimination Act.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purpose.Sec. 3. Definitions.Sec. 4. Application.Sec. 5. Duties of the Secretary.Sec. 6. Advance notice of vessel arrival, authorization, or
				denial of port entry.Sec. 7. Denial of port services.Sec. 8. Inspections.Sec. 9. Prohibited acts.Sec. 10. Enforcement.Sec. 11. International cooperation and assistance.Sec. 12. Relationship to other laws.Sec. 13. Authorization of appropriations.2.PurposeThe purpose of this Act is to implement the
			 Agreement on Port State Measures to Prevent, Deter and Eliminate Illegal,
			 Unreported and Unregulated Fishing, done at the Food and Agriculture
			 Organization of the United Nations in Rome, Italy on November 22, 2009.3.DefinitionsIn this Act:(1)AgreementThe
			 term Agreement means the Agreement on Port State Measures to
			 Prevent, Deter and Eliminate Illegal, Unreported and Unregulated Fishing, done
			 at the Food and Agriculture Organization of the United Nations in Rome, Italy
			 on November 22, 2009.(2)Authorized
			 officerThe term authorized officer means—(A)any commissioned,
			 warrant, or petty officer of the United States Coast Guard;(B)any special agent
			 or fishery enforcement officer of National Marine Fisheries Service; or(C)any officer
			 designated by the head of any Federal or State agency that has entered into an
			 agreement with the Secretary to enforce the provisions of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or any other
			 statute administered by the National Oceanic and Atmospheric
			 Administration.(3)Conservation
			 and management measuresThe term conservation and
			 management measures means binding measures to conserve and manage living
			 marine resources adopted by an RFMO.(4)Container
			 vesselThe term container vessel means a
			 self-propelled ocean-going vessel constructed or adapted primarily to carry
			 ocean freight containers.(5)FAOThe
			 term FAO means the Food and Agriculture Organization of the United
			 Nations.(6)FishThe
			 term fish includes all species of living marine resources, whether
			 processed or not.(7)FishingThe
			 term fishing means searching for, attracting, locating, catching,
			 taking, or harvesting fish or any activity which can reasonably be expected to
			 result in the attracting, locating, catching, taking, or harvesting of
			 fish.(8)Fishing-related
			 activityThe term fishing-related activity means any
			 operation in support of, or in preparation for, fishing, including—(A)the landing,
			 packaging, processing, transshipping, or transporting of fish that have not
			 been previously landed at a port or place; and(B)the provision of
			 personnel, fuel, gear, and other supplies at sea.(9)Foreign
			 vesselThe term foreign vessel means any vessel
			 except for a vessel of the United States.(10)Illegal,
			 unreported, and unregulated fishing or IUU fishingThe term
			 illegal, unreported, and unregulated fishing or IUU
			 fishing means any activity—(A)conducted by a
			 national or foreign vessel in waters under the jurisdiction of a nation without
			 the permission of that nation, or in contravention of its laws and regulations,
			 including an activity that has not been reported or has been misreported to the
			 relevant national authority of that nation in contravention of its laws and
			 regulations;(B)conducted by a
			 vessel flying the flag of a nation that is a member of an RFMO in contravention
			 of the conservation and management measures adopted by the RFMO and by which
			 that nation is bound, including an activity that has not been reported or has
			 been misreported in contravention of the reporting requirements of that
			 RFMO;(C)conducted by a
			 vessel flying the flag of a nation that is a cooperating non-member of an RFMO
			 that is inconsistent with the commitments undertaken by that nation as a
			 cooperating non-member of that RFMO, including an activity that has not been
			 reported or has been misreported in a manner that is inconsistent with those
			 commitments; or(D)conducted in the
			 area of application of an RFMO by a vessel without nationality, or by a vessel
			 flying the flag of a nation that is not a member nor a cooperating non-member
			 of that RFMO and that undermines the effectiveness of the conservation and
			 management measures of that RFMO.(11)LandingThe
			 term landing means to begin to offload fish or to offload fish
			 from any vessel in port or at a dock, berth, beach seawall or ramp, but does
			 not include transshipment.(12)Listed IUU
			 vesselThe term listed IUU vessel means a vessel
			 that is included in a list, adopted by a regional fisheries management
			 organization, of vessels having engaged in IUU fishing or fishing-related
			 activities in support of IUU fishing.(13)PartyThe
			 term Party means a government or regional economic integration
			 organization for which the Agreement is in force.(14)PersonThe
			 term person means any individual (whether or not a citizen or
			 national of the United States), corporation, partnership, association, or other
			 entity (whether or not organized or existing under the laws of any State) and
			 any Federal, State, local, or foreign government or any entity of any such
			 government.(15)PortThe
			 term port includes a roadstead, an offshore terminal, and any
			 other installation or place for landing, transshipping, packaging, processing,
			 refueling, or resupplying.(16)Previously
			 landedThe term previously landed means landed in a
			 port or at a dock, berth, beach seawall, or ramp and subsequently loaded onto a
			 container or other carrier vessel.(17)ProcessingThe
			 term processing means the preparation or packaging of fish to
			 render the fish suitable for human consumption, retail sale, industrial uses,
			 export, or long-term storage, including cooking, canning, smoking, salting,
			 drying, filleting, packaging, freezing, or rendering into meal or oil.(18)Regional
			 fisheries management organization or RFMOThe term regional
			 fisheries management organization or RFMO means an
			 intergovernmental fisheries organization or arrangement, as appropriate, that
			 has the competence to establish conservation and management measures.(19)SecretaryThe
			 term Secretary means the Secretary of Commerce or the Secretary of
			 Commerce's designee.(20)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands,
			 Guam, the Northern Mariana Islands, and any other Commonwealth, territory, or
			 possession of the United States.(21)TransshipmentThe
			 term transshipment means to offload and onload or otherwise
			 transfer fish or a fish product from one vessel to another vessel.(22)VesselThe
			 term vessel means any vessel, ship, or boat used, equipped, or
			 intended for fishing or a fishing-related activity.(23)Vessel of the
			 United States(A)In
			 generalThe term vessel of the United States
			 means—(i)a
			 vessel documented under chapter 121 of title 46, United States Code, or
			 numbered in accordance with chapter 123 of title 46, United States Code;
			 or(ii)a
			 vessel owned in whole or in part by—(I)the United
			 States;(II)a State or
			 political subdivision of a State;(III)a citizen or
			 national of the United States; or(IV)a corporation
			 created under the laws of the United States or any State.(B)ExclusionsThe
			 term vessel of the United States does not include a vessel that
			 has been granted the nationality of a foreign nation consistent with
			 international law and a claim of nationality or registry for the vessel has
			 been made by the master or individual in charge at the time of the enforcement
			 action by an officer or employee of the United States authorized to enforce
			 applicable provisions of the United States law.4.Application(a)In
			 generalThis Act shall apply to—(1)each foreign
			 vessel seeking entry to or in a port subject to the jurisdiction of the United
			 States;(2)each vessel of
			 the United States seeking entry to or in a port subject to the jurisdiction of
			 another Party to the Agreement; and(3)each person
			 subject to the jurisdiction of the United States.(b)ExclusionsNotwithstanding
			 subsection (a), this Act shall not apply to—(1)a container
			 vessel that is not carrying fish; or(2)a container
			 vessel that—(A)is carrying only
			 fish that have been previously landed; and(B)the Secretary has
			 no clear grounds to suspect has been engaged in IUU fishing or fishing-related
			 activities in support of IUU fishing.5.Duties of the
			 Secretary(a)RegulationsThe
			 Secretary may promulgate such regulations, in accordance with section 553 of
			 title 5, United States Code, as may be necessary to carry out the purposes of
			 this Act.(b)ProceduresThe
			 Secretary, in consultation with the Secretary of State and the Secretary of the
			 department in which the Coast Guard is operating, shall develop procedures for
			 making determinations and notifications as may be necessary to carry out the
			 purposes of this Act.(c)Foreign vessel
			 entry(1)In
			 generalThe Secretary (in consultation with the Secretary of
			 Homeland Security or if the Coast Guard is not operating in the Department of
			 Homeland Security, in consultation with the Secretary of the department in
			 which the Coast Guard is operating) may designate and publicize each port to
			 which a vessel described in section 4 may seek entry. The Secretary shall not
			 designate a port under this subsection unless the port is designated as a port
			 of entry for customs reporting purposes under section 433 of the Tariff Act of
			 1930 (19 U.S.C. 1433).(2)List of
			 designated portsThe Secretary shall provide a list of each port
			 designated under paragraph (1) to FAO.(d)Electronic
			 exchange of informationIn order to implement the requirements of
			 the Agreement regarding electronic exchange of information, the Secretary is
			 authorized to designate a point of contact and notify FAO of that designation.
			 The Secretary may cooperate, including by providing financial assistance, in
			 efforts to establish an information-sharing mechanism and to facilitate the
			 exchange of information with existing databases relevant to the
			 Agreement.(e)Information on
			 available recourseThe Secretary shall maintain information
			 regarding any legal remedy available to a person who is affected by an action
			 under this Act. The Secretary shall make the information publicly accessible
			 and, upon written request, shall provide the information to the owner,
			 operator, master, or representative of a vessel.6.Advance notice
			 of vessel arrival, authorization, or denial of port entry(a)Advance notice
			 of vessel arrivalEach vessel described in section 4(a) shall
			 submit to the Secretary of the department in which the Coast Guard is operating
			 information required under the Agreement in advance of the vessel’s arrival in
			 a port. The Secretary shall, in consultation with the Secretary of the
			 Department in which the Coast Guard is operating and the Secretary of State,
			 promulgate regulations to establish a procedure that requires each foreign
			 vessel seeking entry into a U.S. port to submit, at a minimum, the information
			 required under the Agreement in advance of the vessel’s arrival in a port. The
			 procedure shall utilize, to the maximum extent possible, existing reporting
			 mechanisms maintained and operated by the department in which the Coast Guard
			 is operating.(b)Authorization
			 or denial of port entry(1)In
			 generalIn conformance with the procedures under section 5(b) the
			 Secretary shall—(A)decide whether to
			 authorize or deny port entry; and(B)communicate the
			 decision to the vessel or its representative in accordance with the procedure
			 under subsection (a).(2)Denial of
			 entryThe Secretary may deny entry to—(A)any listed IUU
			 vessel;(B)any vessel that
			 the Secretary has reasonable grounds to believe has engaged in IUU fishing or
			 fishing-related activities in support of IUU fishing; or(C)any vessel that
			 the Secretary has reasonable grounds to believe has violated this Act.(3)Permissible
			 entryNotwithstanding paragraph (2), the Secretary may allow a
			 vessel entry into port—(A)for the purpose
			 of rendering assistance to a vessel or person in danger or distress;(B)for the scrapping
			 of the vessel, as appropriate; or(C)for inspection or
			 other enforcement action.(c)NoticeIf
			 entry is denied under subsection (b), the Secretary shall provide notice of the
			 decision to the flag nation of the vessel and, as appropriate, to each relevant
			 coastal nation, RFMO, and other international organization.7.Denial of port
			 services(a)In
			 generalA vessel that has been granted authorization to enter
			 port under section 6 or that is otherwise in a port subject to the jurisdiction
			 of the United States shall be denied, by the Secretary, the use of the port for
			 landing, transshipment, packaging and processing of fish, refueling,
			 resupplying, maintenance, and drydocking, if—(1)the vessel
			 entered port without authorization under section 6;(2)the vessel is a
			 listed IUU vessel;(3)the Secretary has
			 reasonable grounds to believe that the vessel lacks valid authorizations to
			 engage in fishing or fishing-related activities as required by its flag nation
			 or the relevant coastal nation;(4)the Secretary has
			 reasonable grounds to believe that the fish on board the vessel were taken in
			 violation of foreign law or in contravention of any conservation and management
			 measures;(5)the Secretary
			 requested confirmation from the flag nation that the fish on board were taken
			 in accordance with applicable conservation and management measures, and the
			 flag nation failed to provide confirmation in accordance with regulations
			 promulgated under this Act; or(6)the Secretary has
			 reasonable grounds to believe that the vessel has engaged in IUU fishing or
			 fishing-related activities in support of IUU fishing, including in support of a
			 listed IUU vessel, unless the vessel can establish that—(A)the vessel was
			 acting in a manner consistent with applicable conservation and management
			 measures; or(B)in the case of
			 the provision of personnel, fuel, gear, and other supplies at sea, the vessel
			 provisioned was not, at the time of provisioning, a listed IUU vessel.(b)Permissible use
			 of port servicesNotwithstanding subsection (a), the Secretary
			 may allow the use of port services—–(1)if the vessel has
			 established that the services are essential to the safety or health of the crew
			 or safety of the vessel;(2)for the scrapping
			 of the vessel, as appropriate; or(3)for inspection or
			 other enforcement action.(c)NoticeIf
			 use of port services is denied under subsection (a), the Secretary, acting
			 through the Secretary of State, shall provide notice of the decision to the
			 flag nation of the vessel and, as appropriate, to each relevant coastal nation,
			 RFMO, and other international organization.(d)Withdrawal of
			 denialThe Secretary shall withdraw denial of the use of port
			 services if the Secretary determines that the grounds on which the use was
			 denied were inadequate, erroneous, or no longer applicable. The Secretary shall
			 provide notification of the withdrawal promptly to each person that was
			 notified under subsection (c).8.Inspections(a)InspectionsThe
			 Secretary and the Secretary of the department in which the Coast Guard is
			 operating shall conduct vessel inspections, as necessary, for the purposes of
			 the Agreement and this Act. In conducting a vessel inspection, the Secretary
			 may utilize by agreement, on a reimbursable or nonreimbursable basis, the
			 personnel services, equipment (including aircraft and vessels), and facilities
			 of any other Federal agency (including all elements of the Department of
			 Defense), and of any State agency. The Secretary shall prioritize vessel
			 inspections based on—(1)whether a vessel
			 has been denied entry or use of a port in accordance with the Agreement;(2)a request from
			 another relevant Party, State, or RFMO that a certain vessel be inspected,
			 particularly if the request is supported by evidence of IUU fishing or
			 fishing-related activities in support of IUU fishing by the vessel in question;
			 and(3)whether there are
			 clear grounds to suspect that a vessel has engaged in IUU fishing or
			 fishing-related activities in support of IUU fishing.(b)Transmittal of
			 inspection resultsThe Secretary shall transmit the results of an
			 inspection under this Act to the flag nation of the inspected vessel and, as
			 appropriate, to—(1)each relevant
			 Party and nation, including a relevant coastal nation and the nation of which
			 the vessel’s master is a national;(2)each relevant
			 RFMO;(3)the FAO;
			 and(4)any other
			 relevant international organization.(c)Actions
			 following inspectionIf, following an inspection, the Secretary
			 has reasonable grounds to believe that a foreign vessel has engaged in IUU
			 fishing or fishing-related activities in support of IUU fishing—(1)the Secretary may
			 take enforcement action under this Act or other applicable law; and(2)the Secretary
			 shall—(A)acting through
			 the Secretary of State, promptly notify the flag nation of the vessel and, as
			 appropriate, each relevant coastal nation, RFMO, and other international
			 organization, and the nation of which the vessel’s master is a national;
			 and(B)deny the vessel
			 the use of port services, in accordance with section 7.9.Prohibited
			 actsIt is unlawful for any
			 person—(1)to violate any
			 provision of this Act or any regulation promulgated thereunder;(2)to refuse to
			 permit an authorized officer to board, search, or inspect any vessel,
			 conveyance, or shoreside facility that is subject to the person’s control, for
			 the purpose of conducting any search, investigation, or inspection in
			 connection with the enforcement of this Act or any regulation promulgated
			 thereunder;(3)to forcibly
			 assault, resist, oppose, impede, intimidate, or interfere with any authorized
			 officer in the conduct of any search, investigation, or inspection described in
			 paragraph (2);(4)to resist a
			 lawful arrest for any act prohibited by this Act;(5)to interfere
			 with, delay, or prevent, by any means, the apprehension, arrest, or detection
			 of another person, knowing that such person has committed any act prohibited by
			 this section;(6)to submit any
			 false information pursuant to any requirement under this Act or any regulation
			 promulgated under this Act;(7)to forcibly
			 assault, resist, oppose, impede, intimidate, sexually harass, bribe, or
			 interfere with any observer or any data collector employed or under contract to
			 carry out responsibilities under this Act or any Act administered by the
			 Secretary;(8)to import,
			 export, transport, sell, receive, acquire, or purchase in interstate or foreign
			 commerce any fish or fish product taken, possessed, transported, or sold in
			 violation of any foreign law or treaty addressing the conservation or
			 management of living marine resources, or any conservation and management
			 measures (as defined in section 3); or(9)to make or submit
			 any incomplete, invalid, or false record, account, or label for, or any false
			 identification of, any fish or fish product (including false identification of
			 the species, harvesting vessel or nation, or the date or location where
			 harvested) that has been, or is intended to be imported, exported, transported,
			 sold, offered for sale, purchased, or received in interstate or foreign
			 commerce except where such making or submission is prohibited by section
			 307(1)(I) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1857(1)(I)).10.Enforcement(a)ResponsibilityThe
			 Secretary and the Secretary of the department in which the Coast Guard is
			 operating shall enforce the provisions of this Act. In enforcing this Act, the
			 Secretary and the Secretary of the department in which the Coast Guard is
			 operating may utilize, by agreement and on a reimbursable or nonreimbursable
			 basis the personnel, services, equipment (including aircraft and vessels), and
			 facilities of any other Federal agency (including all elements of the
			 Department of Defense), or of any State agency. The Secretary and the Secretary
			 of the department in which the Coast Guard is operating shall authorize
			 officers to enforce the provisions of this Act (including any regulation
			 promulgated under this Act). The head of any Federal or State agency that has
			 entered into an agreement with either the Secretary or the Secretary of the
			 department in which the Coast Guard is operating under this section may (if the
			 agreement so provides) authorize officers to enforce the provisions of this Act
			 (including any regulation promulgated under this Act).(b)Powers of
			 authorized officers(1)In
			 generalAn authorized officer under subsection (a) may, with or
			 without a warrant or other process—(A)arrest a person
			 if the officer has probable cause that the person has committed an act
			 prohibited under section 9;(B)board and search
			 or inspect any vessel that is subject to this Act;(C)seize any vessel
			 (together with its fishing gear, furniture, appurtenances, stores, and cargo)
			 used or employed in, or with respect to which it reasonably appears that such
			 vessel was used or employed in, the violation of any provision of this Act
			 (including any regulation promulgated under this Act);(D)seize any fish
			 (wherever found) imported, exported, transported, sold, received, acquired, or
			 purchased in any manner, in connection with or as a result of the violation of
			 any provision of this Act;(E)seize any other
			 evidence related to any violation of any provision of this Act (including any
			 regulation promulgated under this Act);(F)search or inspect
			 any facility or conveyance used or employed in, or which reasonably appears to
			 be used or employed in, the storage, processing, transport, or trade of fish or
			 fish products;(G)inspect records
			 pertaining to the storage, processing, transport, or trade of fish or fish
			 products;(H)detain, for a
			 period not to exceed 14 days, any shipment of fish or fish products that is
			 related to any violation of any provision of this Act (including any
			 regulations promulgated under this Act) and that was imported into, landed on,
			 introduced into, exported from, or transported within the jurisdiction of the
			 United States, or, if such fish or fish product is deemed to be perishable,
			 sell and retain the proceeds for a period not to exceed 14 days;(I)search and seize,
			 in accordance with any guidelines issued by the Attorney General;(J)execute and serve
			 any subpoena, arrest warrant, search warrant issued in accordance with rule 41
			 of the Federal Rules of Criminal Procedure, or other warrant or civil or
			 criminal process issued by any officer or court of competent
			 jurisdiction;(K)access, directly
			 or indirectly, for enforcement purposes any data or information required to be
			 provided under this Act (including any regulations promulgated under this Act),
			 including data from vessel monitoring systems, automatic identification
			 systems, long-range identification and tracking systems, or any similar system;
			 and(L)exercise any
			 other lawful authority.(2)FeloniesAn
			 authorized officer under subsection (a) may carry, in accordance with any
			 guidelines issued by the Attorney General, firearms and may make an arrest for
			 any offense under the laws of the United States committed in the officer’s
			 presence or for the commission of any felony under the laws of the United
			 States if the officer has probable cause that the person to be arrested has
			 committed or is committing a felony.(c)Issuance of
			 citationsIf an authorized officer under subsection (a) finds
			 that a person or vessel is engaging or has been engaged in a violation of any
			 provision of this Act, the officer may issue a citation to the owner or
			 operator of the vessel in lieu of proceeding under subsection (f), (g), or (i).
			 The Secretary shall maintain a record of all citations issued under this
			 subsection.(d)Subpoenas(1)In
			 generalFor the purposes of conducting any investigation or
			 hearing under this Act, or any other Act administered by the Secretary, the
			 Secretary may—(A)issue subpoenas
			 for the attendance and testimony of witnesses and the production of relevant
			 papers, photographs, records, books, and documents in any form, including those
			 in electronic, optical, or magnetic form; and(B)administer
			 oaths.(2)Witness
			 feesWitnesses summoned shall be paid the same fees and mileage
			 that are paid to witnesses in the courts of the United States.(3)ContemptIn
			 case of contempt or refusal to obey a subpoena served upon any person under
			 this subsection, the district court of the United States for any district in
			 which such person is found, resides, or transacts business, upon application by
			 the United States and after notice to such person, shall have jurisdiction to
			 issue an order requiring such person to appear and give testimony before the
			 Secretary or to appear and produce documents before the Secretary, or both, and
			 any failure to obey such order of the court may be punished by such court as a
			 contempt thereof.(e)District court
			 jurisdiction(1)In
			 generalThe several district courts of the United States shall
			 have jurisdiction over any actions arising under this section. For the purpose
			 of this section, for Hawaii or any possession of the United States in the
			 Pacific Ocean, the appropriate court is the United States District Court for
			 the District of Hawaii, except—(A)in the case of
			 Guam and Wake Island, the appropriate court is the United States District Court
			 for the District of Guam; and(B)in the case of
			 the Northern Mariana Islands, the appropriate court is the United States
			 District Court for the District of the Northern Mariana Islands.(2)Each violation
			 separate offenseEach violation shall be a separate offense. The
			 offense shall be deemed to have been committed not only in the district where
			 the violation first occurred, but also in any other district as authorized by
			 law.(3)Offenses not
			 committed in any districtAny offense not committed in any
			 district is subject to the venue provisions of section 3238 of title 18, United
			 States Code.(f)Civil
			 enforcement(1)Civil
			 administrative penalties(A)In
			 generalAny person who is found by the Secretary (after notice
			 and opportunity for a hearing in accordance with section 554 of title 5, United
			 States Code) to have committed an act prohibited under section 9 shall be
			 liable to the United States for a civil penalty. The amount of the civil
			 penalty shall not exceed $250,000 for each violation. Each day of a continuing
			 violation shall constitute a separate offense. The amount of such civil penalty
			 shall be assessed by the Secretary, by written notice. In determining the
			 amount of such penalty, the Secretary shall take into account the nature,
			 circumstances, extent, and gravity of the prohibited act committed and, with
			 respect to the violator, the degree of culpability, any history of prior
			 offenses, and other matters as justice may require. In assessing such penalty
			 the Secretary may also consider any information provided by the violator
			 relating to the ability of the violator to pay if the information is served on
			 the Secretary not later than 30 days prior to an administrative hearing.(B)Compromise or
			 other action by SecretaryThe Secretary may compromise, modify,
			 or remit, with or without conditions, any civil administrative penalty which is
			 or may be imposed under this subsection and that has not been referred to the
			 Attorney General for further enforcement action.(2)Civil judicial
			 penaltiesAny person who violates any provision of this Act
			 (including any regulation promulgated or permit issued thereunder) shall be
			 subject to a civil judicial penalty not to exceed $300,000 for each such
			 violation. Each day of a continuing violation shall constitute a separate
			 violation. The Attorney General, upon the request of the Secretary, may
			 commence a civil action in an appropriate district court of the United States.
			 The district court shall have jurisdiction to award civil penalties and such
			 other relief as justice may require. In determining the amount of a civil
			 penalty, the district court shall take into account the nature, circumstances,
			 extent, and gravity of the prohibited act committed and, with respect to the
			 violator, the degree of culpability, any history of prior violations, and such
			 other matters as justice may require. In imposing such penalty, the district
			 court may also consider information related to the ability of the violator to
			 pay.(3)In rem
			 jurisdictionA vessel (including its fishing gear, furniture,
			 appurtenances, stores, and cargo) used in the commission of an act prohibited
			 by section 9 shall be liable in rem for any civil penalty assessed for such
			 violation under this section and may be proceeded against in any district court
			 of the United States having jurisdiction thereof. Such penalty shall constitute
			 a maritime lien on such vessel. The maritime lien on the vessel may be
			 recovered in an action in rem in the district court of the United States having
			 jurisdiction over the vessel.(4)Collection of
			 administrative penaltiesIf a person fails to pay an assessment
			 of a civil penalty under paragraph (1) after it has become a final and
			 unappealable order, the Secretary shall refer the matter to the Attorney
			 General. The Attorney General shall recover the amount assessed (plus interest
			 at current prevailing rates from the date of the final order) in any
			 appropriate district court of the United States. In such action, the validity
			 and appropriateness of the final order imposing the civil penalty shall not be
			 subject to review. Any person who fails to pay, on a timely basis, the amount
			 of an assessment of a civil penalty shall be required to pay (in addition to
			 such amount and interest, attorney's fees, and costs for collection
			 proceedings) a quarterly nonpayment penalty for each quarter during which such
			 failure to pay persists. Such nonpayment penalty shall be in an amount equal to
			 20 percent of the aggregate amount of such person's penalties and nonpayment
			 penalties that are unpaid as of the beginning of such quarter.(g)Forfeiture(1)Criminal
			 forfeitureA person who is convicted of an offense in violation
			 of this Act shall forfeit to the United States—(A)any property,
			 real or personal, constituting or traceable to the gross proceeds taken,
			 obtained, or retained, in connection with or as a result of the offense,
			 including, without limitation, any fish (or the fair market value thereof);
			 and(B)any property,
			 real or personal, used or intended to be used, in any manner, to commit or
			 facilitate the commission of the offense, including, without limitation, any
			 vessel (including the vessel's equipment, stores, catch and cargo), vehicle,
			 aircraft, or other means of transportation. Pursuant to section 2461(c) of
			 title 28, United States Code, the provisions of section 413 of the Controlled
			 Substances Act (21 U.S.C. § 853) except for subsection (d) of that Act shall
			 apply to criminal forfeitures under this section.(2)Civil
			 forfeitureThe property set forth below shall be subject to
			 forfeiture to the United States in accordance with the provisions of chapter 46
			 of title 18, United States Code, and no property right shall exist in
			 it:(A)Any property,
			 real or personal, constituting or traceable to the gross proceeds taken,
			 obtained, or retained in connection with, or as a result of, a violation of
			 this Act, including, without limitation, any fish (or the fair market value
			 thereof).(B)Any property,
			 real or personal, used or intended to be used, in any manner, to commit or
			 facilitate the commission of a violation of this Act, including, without
			 limitation, any vessel (including the vessel's equipment, stores, catch, and
			 cargo), vehicle, aircraft, or other means of transportation.(3)Application of
			 the customs lawsAll provisions of law relating to seizure,
			 summary judgment, and judicial forfeiture and condemnation for violation of the
			 customs laws, the disposition of the property forfeited or condemned or the
			 proceeds from the sale thereof, the remission or mitigation of such
			 forfeitures, and the compromise of claims shall apply to seizures and
			 forfeitures incurred, or alleged to have been incurred, under the provisions of
			 this Act, insofar as applicable and not inconsistent with the provisions
			 hereof. For seizures and forfeitures of property under this section by the
			 Secretary, such duties as are imposed upon the customs officer or any other
			 person with respect to the seizure and forfeiture of property under the customs
			 law may be performed by such officers as are designated by the Secretary or,
			 upon request of the Secretary, by any other agency that has authority to manage
			 and dispose of seized property.(4)PresumptionFor
			 the purposes of this section there is a rebuttable presumption that all fish,
			 or components thereof, found on board a vessel that is used or seized in
			 connection with a violation of this Act (including any regulation promulgated
			 under this Act) were taken, obtained, or retained as a result of IUU fishing or
			 fishing-related activities in support of IUU fishing.(h)Criminal
			 enforcement(1)Any person (other
			 than a foreign government agency, or entity wholly owned and controlled by a
			 foreign government) who knowingly commits any act prohibited by section 9 of
			 this Act shall be imprisoned for not more than 5 years or fined not more than
			 $500,000 for individuals or $1,000,000 for an organization, or both; except
			 that if in the commission of any such offense the individual uses a dangerous
			 weapon, engages in conduct that causes bodily injury to any officer authorized
			 to enforce the provisions of this Act, or places any such officer in fear of
			 imminent bodily injury, the maximum term of imprisonment is not more than 10
			 years.(2)Any person (other
			 than a foreign government agency, or entity wholly owned and controlled by a
			 foreign government) who violates paragraph (2), (3), (4), (5) or (6) of section
			 9, and who, in the exercise of due care should know that such person's conduct
			 violates such subsections, shall be fined under title 18, United States Code,
			 or imprisoned not more than 1 year, or both.(i)Payment of
			 storage, care, and other costsAny person assessed a civil
			 penalty for, or convicted of, any violation of this Act (including any
			 regulation promulgated under this Act) and any claimant in a forfeiture action
			 brought for such a violation, shall be liable for the reasonable costs incurred
			 by the Secretary in storage, care, and maintenance of any property seized in
			 connection with the violation.11.International
			 cooperation and assistance(a)In
			 generalTo the greatest extent possible, consistent with existing
			 authority and the availability of funds, the Secretary shall provide
			 appropriate assistance, including grants, to developing nations and
			 international organizations of which such nations are members to assist those
			 nations in meeting their obligations under the Agreement.(b)Use of
			 resourcesIn carrying out subsection (a), the Secretary may, by
			 agreement, on a reimbursable or nonreimbursable basis, utilize the personnel,
			 services, equipment, and facilities of any individual, corporation,
			 partnership, association, or other entity, and any Federal, State, local, or
			 foreign government or any entity of any such government.(c)Transfer of
			 fundsThe Secretary is authorized to transfer funds, subject to
			 the limits of available appropriations, to any foreign government and any
			 international, non-governmental, or intergovernmental organization for purposes
			 related to carrying out the international responsibilities of subsection (a) or
			 any statute administered by the Secretary.12.Relationship to
			 other laws(a)Statutory
			 constructionNothing in this Act shall be construed to displace
			 any requirements imposed by the customs laws of the United States or any other
			 laws or regulations enforced or administered by the Secretary of Homeland
			 Security. Where more stringent requirements regarding port entry or access to
			 port services exist under other Federal law, the more stringent requirements
			 shall apply. Nothing in this Act shall affect a vessel’s entry into port, in
			 accordance with international law, for reasons of force majeure or
			 distress.(b)Statutory
			 interpretationThis Act shall be interpreted and applied in
			 accordance with United States obligations under international law.13.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary such sums as are necessary for
			 each of fiscal years 2013 through 2017 to carry out the provisions of this
			 Act.January 8, 2014Reported without amendment